Exhibit 10.1


Waiver of Application of Provisions Under Secured Convertible Debenture


This Waiver of Application of Provisions Under Secured Convertible Debenture is
made by and between and IR Biosciences Holdings, Inc. (the “Company”) and YA
Global Investments, L.P. (“YA Global”).  (YA Global and the Company are
sometimes referred to as the “Parties”).  All capitalized terms not otherwise
defined herein shall have the meanings as set forth in the Securities Purchase
Agreement dated January 3, 2008 between the Parties, the Secured Convertible
Debentures dated January 3, 2008 issued by the Company to YA Global, the Secured
Convertible Debentures dated June 12, 2008 and documents related to the
transactions contemplated thereby.


Recitals


A.  The Company closed a financing transaction with YA Global on or about
January 3, 2008 through which the Company issued to YA Global a Secured
Convertible Debenture dated January 3, 2008 and subsequently a Secured
Convertible Debenture dated June 12, 2008 (collectively, the “Debenture”).


B.  The Company desires to amend its Certificate of Incorporation, as amended,
to (i) effect a one-for-ten reverse stock split of the Company’s shares of
Common Stock (the “Reverse Stock Split”) and (ii) reduce the number of
authorized shares of Common Stock from 450,000,000 to 100,000,000 (the
“Amendment”).


C.  By virtue of the Reverse Stock Split, any stockholders who would otherwise
be entitled to fractional shares of Common Stock will receive whole shares in
lieu of such fractional shares (the “Fractional Shares”).


D.  Section 8 of the Debenture prohibits the Company from amending its
Certificate of Incorporation or Bylaws or other charter documents so as to
adversely affect any rights of YA Global.


E.  Section 5(a) of the Debenture provides, in part, that if the Company issues
or sells, or is deemed to have issued or sold, any shares of Common Stock, with
certain exceptions, at a price less than the Conversion Price then in effect for
the Debenture, then the Conversion Price is reduced as set forth in Section
5(a).


F.  The Parties desire to waive (i) the application of Section 8 of the
Debenture with regard to the Amendment and (ii) the application of Section 5(a)
of the Debenture with regard to the Fractional Shares.


Agreement


NOW THEREFORE, in consideration of the mutual covenants and other valuable
consideration, the receipt of which is hereby acknowledged, the Company and YA
Global agree as follows:


1.  YA Global hereby forever waives and releases application of the provisions
of Section 8 of the Debenture solely with respect to the Amendment.


2.  YA Global agrees and consents to the Company taking all required action to
make the Amendment effective including but not limited to the execution of the
Amendment by the Company’s officers and the filing of the Amendment with the
Delaware Secretary of State.


3.  YA Global hereby forever waives and releases application of Section 5(a)
solely with respect to the Fractional Shares.


4.  YA Global agrees and consents to the issuance by the Company of whole shares
of Common Stock to stockholders who are entitled to Fractional Shares following
the Reverse Stock Split.


5. The Company agrees to reduce the Conversion Price of the Debenture from $0.20
to $0.17 (prior to the effectiveness of the Reverse Stock Split) and execute the
Debenture amendments attached hereto as Exhibit A documenting the foregoing.


6.  The Company agrees to increase the Share Reserve to one hundred million
shares (100,000,000) prior to the effectiveness of the Reverse Stock Split.


7.  All other provisions of the Debenture remain in full force and effect as
written.
 
 
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, this Waiver of Application of Provisions Under Secured
Convertible Debenture is agreed to and accepted by the Parties this 23rd day of
July, 2008:


Company


IR BioSciences Holdings, Inc.
 
By:        /s/ Michael K.
Wilhelm                                                                                         

Name:   Michael K. Wilhelm
Title:     President and Chief Executive Officer


YA Global


YA Global Investments, L.P.
By:       Yorkville Advisors, LLC
Its:        Investment Advisor


By:      /s/ Gerald
Eicke                                                                                         


Name: Gerald Eicke                                                        


Title:   Managing Member                                            
 
 

--------------------------------------------------------------------------------


 
Exhibit A
 
Debenture Amendment
 
 
AMENDMENT NO. 1
 
to
 
SECURED CONVERTIBLE DEBENTURES
 
 
 
THIS AMENDMENT SHOULD BE ATTACHED TO THE
 
ORIGINAL SECURED CONVERTIBLE DEBENTURE CERTIFICATES
 
 
This Amendment No. 1 to the Secured Convertible Debenture (this "Amendment")
dated July 18, 2008 is issued in connection with those Secured Convertible
Debenture (No. IRBO-1-1 and IRBO-1-2) (collectively, the "Debenture") originally
issued on January 3, 2008 and June 12, 2008 respectively, by IR Biosciences
Holdings, Inc. (the "Company") to YA Global Investments, L.P. (the
"Holder").  Capitalized terms used but not defined herein have the meaning given
thereto in the Debenture.
 
THIS CERTIFIES THAT, the following amendments are hereby made to the Debenture:
 
·  
The term "Conversion Price" set forth in Section 4(a)(ii) shall be deleted and
replaced with the following:

 
"Conversion Price" means, as of any Conversion Date (as defined below) before
the occurrence of any Triggering Event, $0.17, subject to adjustment as provided
herein (the "Fixed Conversion Price"), and as of any Conversion Date following
the occurrence of any Triggering Event, the lower of (a) the Fixed Conversion
Price or (b) eighty percent (80%) of the lowest daily Volume Weighted Average
Price during the five (5) Trading Days immediately preceding the Conversion Date
(the "Market Conversion Price").
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized officer.
 
 
IR BIOSCIENCES HOLDINGS , INC.




By:        /s/ Michael K. Wilhelm                          
Name:   Michael K. Wilhelm
Title:     President and Chief Executive Officer